Rugg, C.J.
This is a proceeding for contempt of court.
While the affairs of the Hanover Trust Company were under investigation by a special grand jury, this defendant sent a *56letter to its foreman, which was received by him. The letter was in these words:
“ American Newspaper Kuryer Codzienny.
in Polish Language. The Polish Daily News.
The Only Polish Daily Newspaper published in New England.
255 Broadway, South Boston,.Mass., September 29, 1922.
“ To the Foreman and Members of the Special Grand Jury:
Gentlemen, — I understand that proceedings are taken up by Attorney General’s office in regard to the affairs of the Hanover Trust Company and as President of that institution I was in immediate touch with the affairs of that concern and my information on it would be essentially valuable.
“ I have been given the privilege to appear by two former Grand Juries; one sitting in the Fall of the year 1920 and the affairs of the Hanover Trust Company were then investigated for ten days and No Bill found against the officials of the bank, myself included, and again the Grand Jury, in the Spring of 1922, extended the same privilege to the officials of the Hanover Trust Company when the affairs were investigated for five days, when No Bill was again found and the officials of the Hanover Trust Company were again exonerated by this body of men.
“ Now I ask you gentlemen to extend to me the same privilege to appear before you and explain fully where the bank was solvent when closed.
“ I understand you have granted the privilege to William S. McNary and I hope you will treat me with equal fairness.
“ I waive all immunity.
Yours very truly,
[signed] Henry H. Chmielinski.
“ Telephone
“ South Boston 605-M.”
In other respects the salient facts and the finding of the judge in this case are the same as those in Commonwealth v. McNary, ante, 46, this day decided. The principles of law stated in that decision and the result there reached are equally applicable to the case at bar and are decisive against the contentions of the defendant.

Exceptions overruled.